Case: 12-10823   Date Filed: 10/18/2012   Page: 1 of 2




                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-10823
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:11-cr-00002-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

KENNETH TERRELL,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (October 18, 2012)

Before BARKETT, HULL and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-10823    Date Filed: 10/18/2012   Page: 2 of 2

      James Scott Byrne, appointed counsel for Kenneth Terrell in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Terrell’s conviction and

sentence are AFFIRMED.




                                         2